
	
		I
		111th CONGRESS
		1st Session
		H. R. 3340
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Mr. Johnson of
			 Illinois (for himself, Ms.
			 Schwartz, Mr. Patrick J. Murphy of
			 Pennsylvania, and Mr.
			 Latham) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a Medicare Chronic Care Rapid Learning
		  Network to develop and apply improved practices in care management for Medicare
		  beneficiaries with multiple chronic conditions.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Chronic Care Rapid Learning
			 Network (MCCRLN) Act of 2009.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Two-thirds of all Medicare spending
			 involves beneficiaries living with 5 or more chronic conditions.
			(2)Eighty-four percent of people ages 65 to 70
			 live with at least one of the following chronic conditions: hypertension, heart
			 disease or heart attack, cancer, diabetes, arthritis, or high
			 cholesterol.
			(3)Medicare beneficiaries with chronic
			 conditions are more likely to undergo duplicative tests, receive contradictory
			 information from their health care providers, experience adverse responses to
			 medications, and undergo hospital visits that could have been prevented.
			(4)Both traditional fee-for-service Medicare
			 and Medicare Advantage are not currently configured to meet the unique needs of
			 beneficiaries living with multiple chronic conditions.
			(5)Care for these patients is typically
			 fragmented and delivered by multiple providers working at multiple
			 sites.
			(6)Medicare has implemented a number of
			 demonstration projects focused on ways to improve care for beneficiaries with
			 multiple chronic conditions, yet there has been limited translation of
			 evidence-based results to the wider chronic care community in a timely manner.
			(7)Using evidence-based approaches to care
			 coordination and care management have shown promise in reducing illness burden
			 and improving health for at-risk patients, but the evidence is not easy to
			 consistently translate into practice.
			(8)As the population of Medicare beneficiaries
			 living with multiple chronic conditions continues to increase, the Centers for
			 Medicare & Medicaid Services should seek more effective actions to test
			 various care models, analyze the outcomes, and implement evidence-based best
			 practices as soon as possible.
			(9)The United States Government should partner
			 with qualified and experienced health care institutions and universities
			 already serving these beneficiaries to effectively and efficiently develop,
			 evaluate, and translate improvements in coordinated care for them. Generating
			 this information and supporting its translation into clinical practice will
			 serve beneficiaries far more effectively.
			3.Medicare Chronic
			 Care Rapid Learning Network to develop and apply improved practices in
			 coordinated care for Medicare beneficiaries with multiple, chronic
			 conditions
			(a)Establishment
				(1)In
			 generalNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the ‘‘Secretary’’) shall
			 establish in accordance with this section a Medicare Chronic Care Rapid
			 Learning Network (in this section referred to as the ‘‘Network’’).
				(2)DurationThe initial period of the Network shall be
			 not less than five years. The Secretary may extend or make permanent the
			 Network if the Network’s performance demonstrates benefit to the Medicare
			 program. The Secretary may continue or make permanent any network project site
			 if—
					(A)(i)the costs to the
			 Medicare program resulting from activities carried out by such site pursuant to
			 this section are not more than the costs to such program without application of
			 this section; and
						(ii)such activities result in improved
			 quality of care furnished to Medicare beneficiaries who have two or more
			 chronic illnesses; or
						(B)the costs to the Medicare program resulting
			 from activities carried out by such site pursuant to this section are less than
			 the costs to such program without application of this section.
					(b)Purpose and
			 Duties of Network
				(1)PurposeThe purpose of the Network is to enable
			 highly qualified health care organizations and universities to form a stable
			 and flexible research infrastructure that accelerates the development and
			 deployment of evidence-based chronic care management practices for Medicare
			 beneficiaries with multiple, chronic conditions.
				(2)Duties of the
			 network
					(A)In
			 generalThe Network shall
			 develop and evaluate evidence-based chronic care management practices for
			 Medicare beneficiaries who have two or more chronic illnesses, with a focus on
			 such beneficiaries who are provided benefits under the Medicare fee-for-service
			 program and whose care is most costly. In carrying out its duties, the Network
			 shall use and build upon applicable interventions that have been proven
			 successful through demonstrations carried out by the Centers for Medicare &
			 Medicaid Services, including the Medicare Coordinated Care Demonstration
			 project.
					(B)Specific
			 dutiesThe Network
			 shall—
						(i)research, design, implement, test, and
			 validate specific interventions designed to improve care management for
			 Medicare beneficiaries with multiple chronic conditions;
						(ii)provide a reproducible, reliable, and
			 scalable framework to standardize and translate best practices for all Medicare
			 beneficiaries; and
						(iii)not later than 90 days after the date of
			 the enactment of this Act, establish target enrollment numbers and capitated
			 payment rates for care management interventions to be established for each
			 Medicare Chronic Care Rapid Learning Network site.
						(c)Membership
				(1)Initial
			 sitesThe network shall
			 initially consist of not less than 12 network project sites. Nothing in this
			 Act prohibits more than 1 network project site from participating under this
			 section together as a network.
				(2)Additional
			 sitesThe Secretary may
			 appoint network project sites, in addition to such initial sites under
			 paragraph (1), to the network either as standing members or in order to meet
			 the goals of a specific project if such sites satisfy each of the
			 characteristics described in subparagraph (B).
				(3)Required
			 characteristics of networkThe network shall collectively—
					(A)be a group of
			 health care organizations, universities, or researchers and clinicians in
			 health care organizations or universities experienced in research and direct
			 delivery of care management services for Medicare beneficiaries;
			           
					(B)have previously
			 participated in care coordination projects, demonstrations, or research
			 projects (or any combination of such projects); and
					(C)have demonstrated
			 an existing ability to interact with each other to design and implement
			 projects and share and analyze information.
					(d)Coordinating
			 CenterA Coordinating Center
			 shall be established to facilitate network communication, training of network
			 project sites, and development and reporting of performance and implementation
			 metrics.
			(e)Advisory
			 BoardThe Network shall have
			 an Advisory Board (in this section referred to as the ‘‘Board’’) composed of
			 the following:
				(1)CMS
			 administratorThe
			 Administrator of the Centers for Medicare & Medicaid Services, who shall
			 serve as chairman of the Board and head of the Network.
				(2)Appointed
			 members
					(A)Initial
			 appointmentsTwelve
			 individuals appointed by the Secretary to serve on the Board, including one
			 individual representing each network site.
					(B)Additional
			 membersAny additional
			 members to the Board, which the Secretary may appoint, including
			 representatives from other relevant Federal agencies, experts in the fields of
			 quality improvement, public health, geriatrics, research methodology, health
			 economists, and other individuals to the extent the Secretary determines such
			 additions further the work of the Network.
					(f)Project
			 evaluationsThe Board shall
			 provide for both an internal and external evaluation of each Network project.
			 Network members will receive timely and regular access to data for purposes of
			 modifying, refining, and evaluating the project under study.
			(g)Biennial
			 reports
				(1)Congressional
			 reportsBeginning not later
			 than 2 years after the date of the establishment of the Network, the Secretary
			 shall submit to the appropriate committees of Congress biennial reports on the
			 Network.
				(2)Public reports
			 on care modelsEvery two
			 years, the Network shall develop and the Secretary shall issue a public report
			 of recommended practices and guidelines for chronic care that summarizes the
			 care models the Network has found to be most effective in managing Medicare
			 beneficiaries with multiple, chronic problems.
				(h)WaiverThe Secretary shall waive such provisions
			 of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) as may be
			 necessary for the Network to conduct activities under this section.
			(i)FundingThere are authorized to be appropriated
			 from the Federal Hospital Insurance Trust Fund under section 1817 of the Social
			 Security Act (42 U.S.C. 1395i) and from the Federal Supplementary Medical
			 Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), in such
			 proportions as the Secretary determines to be appropriate, $60,000,000 to carry
			 out this section during the 5-year period beginning with fiscal year 2010.
			(j)DefinitionsFor purposes of this section:
				(1)Medicare
			 programThe term ‘‘Medicare
			 program’’ means the programs under title XVIII of the Social Security Act.
				(2)Network project
			 siteThe term ‘‘Network
			 project site’’ means the site of a chronic care management program conducted
			 under the authority of the Network.
				
